DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.
Response to Arguments
Applicant’s 5/9/22 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10382534 in view of U.S. Patent Publication No. 2009/0193105 A1 to Charny et al. (“Charny”) in view of U.S. Patent Publication No. 2005/0249199 A1 to Albert. (“Albert”) and further in view of U.S. Patent No. 7062571 B1 to Dale et al. (“Dale”) and claims 1-20 of U.S. Patent No. 11122114 in view of over U.S. Patent Publication No. 2009/0193105 A1 to Charny et al. (“Charny”) in view of U.S. Patent Publication No. 2005/0249199 A1 to Albert. (“Albert”) and further in view of U.S. Patent No. 7062571 B1 to Dale et al. (“Dale”). Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims are in a patent by the same inventive entity (see table below).
Specifically, ‘534 and ‘114 claims did not explicitly disclose programming a network element with a plurality of forwarding entries to enable load balancing of network traffic, each of the plurality of forwarding entries including a source range of internet protocol (IP) addresses, a destination range of IP addresses and associated mask (emphasis added).
Charny, Albert and Dale disclose programming a network element with a plurality of forwarding entries to enable load balancing of network traffic (Charny: fig 1-2, [0004-29; 46-71]: network device 40 is programmable machine, general purpose network host machine … routing information base (RIB) 44 and a forwarding information base (FIB) 45 used in forwarding packets received … memory 42 also contains one or tables e.g. flow list 48, large flow list 50 and hash table 52 using in load-balancing of large flows [0020-21]), 
each of the plurality of forwarding entries including a source range of internet protocol (IP) addresses, a destination range of IP addresses and associated mask (Charny: fig 1-2, [0004-29; 46-71]: PBR (policy-based routing) may specify a generic n-tuple classifier (match criteria) plus action clause and match criteria may contain the usual flow classification fields of IP destination address, IP source address, TCP/UDP source port and TCP/UDP destination port [0062] … PBR may be used, for example, to classify traffic based on … set IP precedence bits (associated masks(s)) … IP address, port numbers, protocols, size of packets or any combination [0061] … destination prefix specific pinning (associated masks(s)) … a flag may be placed in in forwarding information base (FIB) to indicate flows with particular destination prefix have been pinned and can use flag to invoke pinning lookup [0066-67] … “pinning” refers to associating or assigning large flow(s) with a selected interface [0015]).
Patent ‘534, patent ‘114,  Charny,  Albert and Dale are analogous art because they are from the same field of endeavor with respect to load balancing and redirecting (forwarding) packets.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Charny,  Albert and Dale into the claims by patent ‘534, patent ‘114.  The suggestion/motivation would have been to provide load balancing for connections (Charny: [0011]; Albert: [0003]), to provide TCAM used to quickly look up whether to redirect packets (forward) and where to redirect such a packet (Dale: col 6 ll 36-45) and enable separate service managers to be configured to provides services for different sets of flows (Albert: [0068]).
Furthermore, where claims in the instant application are broader than the claims of the patent, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of the patent claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 ("Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before").
instant application
Patent 10382534
claim 1, 9, 17 (claim 1 exemplary) 
claim 1. 
A method comprising:
programming a network element with a plurality of forwarding entries to enable load balancing of network traffic, each of the plurality of forwarding entries including a source range of internet protocol (IP) addresses, a destination range of IP addresses and associated mask (matches the load balancing criteria);
receiving, at the network element, a network packet (network traffic); and
in response to the network packet (network traffic) including a destination IP address in the destination range of IP addresses, load balancing the network packet to a port in the forwarding entries corresponding to a source IP address of the network packet within the source range of IP addresses.

claim 2, 10, 18 (claim 2 exemplary)
The method of claim 1, wherein one or more of the destination range of IP addresses corresponds to one or more virtual IP addresses.

Claim 4, 1, 19 (claim 4 exemplary)
The method of claim 1, wherein each of the plurality of forwarding entries includes a layer 4 destination port.

Claim 5, 13, 20 (claim 5 exemplary)
The method of claim 1, further comprising:
in response to the network packet not including the destination IP address in the destination range of IP addresses, permitting the network packet to a destination without load balancing.

Claim 8, 16 (claim 8 exemplary)
The method of claim 1, wherein the load balancing redirects (forwards) the network packet.
claim 1, 11, 16 (claim 1 exemplary) 
A method comprising: 
receiving load balancing criteria and an indication of a plurality of network nodes; creating a plurality of forwarding entries based on the load balancing criteria and the indication of the plurality of network nodes, wherein a distinct forwarding entry is created for each of the plurality of network nodes, each forwarding entry of the plurality of forwarding entries including an identifier for a distinct network node of the plurality of network nodes, a distinct range of source IP addresses, and the received load balancing criteria, the distinct range of source IP addresses including a first source IP address defining a low end of the distinct range of source IP addresses and a second source IP address defining a high end of the distinct range of source IP addresses; programming a content addressable memory of a network element with the plurality of forwarding entries; selectively load balancing, by the network element, network traffic that meets the load balancing criteria among the plurality of network nodes by applying the plurality of forwarding entries to the network traffic; and accessing a forwarding table of the network element for network traffic that does not meet the load balancing criteria.

Claim 2. 
The method of claim 1, wherein the load balancing criteria comprises a range of one or more destination IP addresses.

Claim 4, 14, 19 (claim 4 exemplary)
The method of claim 1, wherein the load balancing criteria comprises a layer 4 destination port.

Claim 5, 15, 20 (claim 5 exemplary)
The method of claim 2, wherein the range of one or more destination IP addresses corresponds to one or more virtual IP addresses of the network element.

Claim 6. 
The method of claim 1, wherein, the forwarding table of the network element is accessed to determine an egress port for the network traffic that does not meet the load balancing criteria, the forwarding table is based on a destination IP address of a packet of the network traffic that does not meet the load balancing criteria, and the forwarding table is stored in another memory separate from the content addressable memory of the network element with the plurality of forwarding entries.

Claim 13 18 (claim 13 exemplary)
The apparatus of claim 11, wherein each forwarding entry of the plurality of forwarding entries includes another identifier indicating a port through which to forward network traffic that matches the load balancing criteria (mask) and comprises a source IP address within the range of source IP addresses of the respective forwarding entry.


claim 3, 11, 19 (claim 3 exemplary)
The method of claim 1, wherein each of the plurality of forwarding entries includes a layer 4 protocol.
Claim 3, 14, 19 (claim 3 exemplary)
The method of claim 1, wherein the load balancing criteria comprises a layer 4 protocol.






Claim 6, 14 (claim 6 exemplary)
The method of claim 1, wherein the network element determines whether any of the plurality of forwarding entries applies to the network packet of the network traffic in a single clock cycle of the network element.
Claim 8. 
The method of claim 1, wherein the network element determines whether any of the plurality of forwarding entries applies to a data packet of the network traffic in a single clock cycle of the network element.
Claim 7, 15 (claim 7 exemplary)
The method of claim 1, wherein the plurality of forwarding entries are stored in a ternary content-addressable memory (TCAM) of the network element
Claim 10, 12, 17 (claim 10 exemplary)
The method of claim 1, wherein the plurality of forwarding entries are stored in a ternary content-addressable memory (TCAM) of the network element.

Claim 6. 
The method of claim 1, wherein, the forwarding table of the network element is accessed to determine an egress port for the network traffic that does not meet the load balancing criteria, the forwarding table is based on a destination IP address of a packet of the network traffic that does not meet the load balancing criteria, and the forwarding table is stored in another memory separate from the content addressable memory of the network element with the plurality of forwarding entries.





instant application
Patent 11122114
claim 1, 9, 17 (claim 1 exemplary) 
A method comprising:
programming a network element with a plurality of forwarding entries to enable load balancing of network traffic, each of the plurality of forwarding entries including a source range of internet protocol (IP) addresses, a destination range of IP addresses and associated mask (matches the load balancing criteria);
receiving, at the network element, a network packet (network traffic); and
in response to the network packet (network traffic) including a destination IP address in the destination range of IP addresses, load balancing the network packet to a port in the forwarding entries corresponding to a source IP address of the network packet within the source range of IP addresses.

Claim 2, 10, 18 (claim 2 exemplary)
The method of claim 1, wherein one or more of the destination range of IP addresses corresponds to one or more virtual IP addresses.

Claim 4, 1, 19 (claim 4 exemplary)
The method of claim 1, wherein each of the plurality of forwarding entries includes a layer 4 destination port.

Claim 5, 13, 20 (claim 5 exemplary)
The method of claim 1, further comprising:
in response to the network packet not including the destination IP address in the destination range of IP addresses, permitting the network packet to a destination without load balancing.

Claim 8, 16 (claim 8 exemplary)
The method of claim 1, wherein the load balancing redirects (forwards) the network packet.
claim 1, 11, 16 (claim 1 exemplary) 
A method comprising:
programming a network element with a plurality of forwarding entries to enable load balancing of network traffic, each of the plurality of forwarding entries including one of a plurality of variable ranges of internet protocol (IP) addresses, each of the plurality of variable ranges including a first IP address defining a low end of a respective one of the plurality of variable ranges and a second IP address defining a high end of the respective one of the plurality of variable ranges;
receiving, via the network element, the network traffic; and
performing, via the network element, the load balancing of the network traffic based on the plurality of variable ranges.

Claim 2, 19
The method of claim 1, further comprising:
receiving load balancing criteria, the load balancing criteria defining a portion (mask) of the plurality of variable ranges using one or more destination IP addresses.

Claim 3, 15
The method of claim 2, wherein the one or more
destination IP addresses corresponds to one or more virtual IP addresses of the network element.

Claim 5. 
The method of claim 1, further comprising: receiving load balancing criteria with a layer 4 destination port.

Claim 6. 
The method of claim 1, further comprising: receiving load balancing criteria; and accessing a forwarding table of the network element for network traffic that does not meet the load balancing criteria, wherein, the forwarding table of the network element is accessed to determine an egress port for the network traffic that does not meet the load balancing criteria, the forwarding table is based on a destination IP address of a packet of the network traffic that does not meet the load balancing criteria, and the forwarding table is stored in another memory separate from a content addressable memory of the network element with the plurality of forwarding entries.

Claim 7, 13 
The method of claim 1, wherein each of the plurality of forwarding entries specifies another indication of a port to forward network traffic matching load balancing criteria (mask) and comprises a source IP address within a range of source IP addresses.

Claim 20. 
The method of claim 1, further comprising: increasing a range of source IP addresses of the plurality of variable ranges (mask) to increase a load of traffic directed to a particular node.

claim 3, 11, 19 (claim 3 exemplary)
The method of claim 1, wherein each of the plurality of forwarding entries includes a layer 4 protocol.
Claim 4, 4
The method of claim 1, further comprising: receiving load balancing criteria with a layer 4 protocol.
Claim 6, 14 (claim 6 exemplary)
The method of claim 1, wherein the network element determines whether any of the plurality of forwarding entries applies to the network packet of the network traffic in a single clock cycle of the network element.
Claim 8. 
The method of claim 1, wherein the network element determines whether any of the plurality of forwarding entries applies to a data packet of the network traffic in a single clock cycle of the network element.
Claim 7, 15 (claim 7 exemplary)
The method of claim 1, wherein the plurality of forwarding entries are stored in a ternary content-addressable memory (TCAM) of the network element.
Claim 10, 12
The method of claim 1, wherein the plurality of forwarding entries are stored in a ternary content-addressable memory (TCAM) of the network element.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amendments to claim 1 and new claims 6, 9, 14 and 17 appear to be new matter. At best, applicant’s disclosure of “clock cycle” is disclosed only at a high-level (IFW [0013]) without the details of claims 6 and 14 and, likewise support of details of amended claim 1 and new claims 9 and 17 was not provided and appears disclosed only at a high-level (IFW [0029]) without the details    Appropriate correction required.
Specifically, claims 1, 6, 9, 14 17 (claim 1 as exemplary – emphasis added) as given below:
Claim 1, 9, 17. (claim 1 exemplary) 
A method comprising: 
programming a network element with a plurality of forwarding entries to enable load balancing of network traffic, each of the plurality of forwarding entries including a source range of internet protocol (IP) addresses, a destination range of IP addresses and associated mask;
receiving, at the network element, a network packet; and
in response to the network packet including a destination IP address in the
destination range of IP addresses, load balancing the network packet to a port in the forwarding entries corresponding to a source IP address of the network packet within the source range of IP addresses.

Claim 6, 14. (claim 6 exemplary)
The method of claim 1, wherein the network element determines whether any of the plurality of forwarding entries applies to the network packet of the network traffic in a single clock cycle of the network element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0193105 A1 to Charny et al. (“Charny”) in view of U.S. Patent Publication No. 2005/0249199 A1 to Albert. (“Albert”).  
As to claim 1, Charny discloses a method comprising (Charny: fig 1-4):
programming a network element with a plurality of forwarding entries to enable load balancing of network traffic (Charny: fig 1-2, [0004-29; 46-71]: network device 40 is programmable machine, general purpose network host machine … routing information base (RIB) 44 and a forwarding information base (FIB) 45 used in forwarding packets received … memory 42 also contains one or tables e.g. flow list 48, large flow list 50 and hash table 52 using in load-balancing of large flows [0020-21]), 
each of the plurality of forwarding entries including a source range of internet protocol (IP) addresses, a destination range of IP addresses and associated mask (Charny: fig 1-2, [0004-29; 46-71]: PBR (policy-based routing) may specify a generic n-tuple classifier (match criteria) plus action clause and match criteria may contain the usual flow classification fields of IP destination address, IP source address, TCP/UDP source port and TCP/UDP destination port [0062] … PBR may be used, for example, to classify traffic based on … set IP precedence bits (associated masks(s)) … IP address, port numbers, protocols, size of packets or any combination [0061] … destination prefix specific pinning (associated masks(s)) … a flag may be placed in in forwarding information base (FIB) to indicate flows with particular destination prefix have been pinned and can use flag to invoke pinning lookup [0066-67] … “pinning” refers to associating or assigning large flow(s) with a selected interface [0015]);
receiving, at the network element, a network packet (Charny: fig 3-4, [0004-29; 46-71]: at step 60, large flows (network packet(s)) received at network device are identified … large flows may be load balanced over .output interfaces [0024] … at step 70 traffic is monitored … sampling of packets may be used to reduce overhead associated with identifying large flows from a plurality of flows and flows are entered into flow list 48 [0028]).
Charny did not explicitly disclose in response to the network packet including a destination IP address in the destination range of IP addresses, load balancing the network packet to a port in the forwarding entries corresponding to a source IP address of the network packet within the source range of IP addresses (emphasis added).
Albert disclose in response to the network packet including a destination IP address in the destination range of IP addresses, load balancing the network packet to a port in the forwarding entries corresponding to a source IP address of the network packet within the source range of IP addresses (emphasis added) (Albert: fig 1-5 & 11-16, [0059-142; 197-212]: fig 2-3 … specifying instructions for each flow, service managers obtain information about each new flow from forwarding agents (in response to the network packet including …) and, for example, when a service manager provides load balancing through set of forwarding agents (load balancing the network packet), the service manager uses fixed affinities to provide specific instructions to forwarding agents detailing where packets for each flow are to be forwarded … general instructions may be provided using wildcard affinities … that specify sets of interest to a service manager …. by specifying subnet masks that determine sets of source and destination IP addresses that will be forwarded (in the forwarding entries corresponding to a source IP address of the network packet within the source range of IP addresses) …. ports or sets of ports and protocol may be specified in wildcard affinities (load balancing the network packet to a port in the forwarding entries) and enables separate service managers to be configured to provides services for different sets of flows [0068]).
Charny and Albert are analogous art because they are from the same field of endeavor with respect to load balancing.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Albert into the method by Charny.  The suggestion/motivation would have been to provide load balancing for connections (Albert: [0003]) and enable separate service managers to be configured to provides services for different sets of flows (Albert: [0068]).
As to claim 2, Charny and Albert disclose wherein one or more of the destination range of IP addresses corresponds to one or more virtual IP addresses (Albert: fig 1-5 & 11-16, [0059-142; 197-212]: fig 5 … for example, to provided load balancing service for HTTP a service manager sends a pair of wildcard affinities (one for each direction of flow to and from a virtual machine) to multicast group … wildcard affinities specify a protocol and indicate exact match on IP address(es) and HTTP port number for the virtual machine and IP address and mask combination [0105] … fig 7 … affinity is used by service manager to register filters with forwarding agents that define the range of flows of interest (see with [0105] - one or more of the destination range of IP addresses corresponds to one or more virtual IP addresses) … netmasks  and the source and destination IP addresses are used to specify ranges of addresses (see with [0105] - one or more of the destination range of IP addresses corresponds to one or more virtual IP addresses) covered by wildcard affinity … source netmasks ANDed with source IP address from packet and if equal, then considered to be in range of wildcard affinity … likewise with destination netmask ANDed with destination IP address from packet [0129] … other methods of specifying ranges for wildcard affinity may be used … may include time to live … may be refreshed before expires [0130-132]).
For motivation, see rejection of claim 1.
As to claim 3, Charny and Albert disclose wherein each of the plurality of forwarding entries includes a layer 4 protocol (Charny: [0013]: hashing based on layer 4 information e.g. TCP/UDP source and destination ports;
Albert: [0064]: flow identified with layer 4 and layer 4 parameters, for example, TCP or UDP, source and destination IP addresses, port numbers and protocols).
For motivation, see rejection of claim 1.
As to claim 4, Charny and Albert disclose wherein each of the plurality of forwarding entries includes a layer 4 destination port (Charny: [0013]: hashing based on layer 4 information e.g. TCP/UDP source and destination ports;
Albert: [0064]: flow identified with layer 4 and layer 4 parameters, for example, for TCP and UDP, source and destination IP addresses, port numbers and protocols).
For motivation, see rejection of claim 1.
As to claim 5, Charny and Albert disclose in response to the network packet not including the destination IP address in the destination range of IP addresses, permitting the network packet to a destination without load balancing (Albert: fig 1-5 & 11-16, [0059-142; 197-212]: fig 5 … service manager 504 receives the data packet and notes the packet matches the previously defined first fixed affinity which was sent to forwarding agent 502 (in response to the network packet not including the destination IP address in the destination range of IP addresses …) and, therefore, service manager does not run the load balancing algorithm again to determine where to route the packet but instead returns the first fixed affinity to forwarding agent 512 along with the packet … forwarding agent 512 therefore translates destination IP address of packet to IP address of host 506 and forwards packet to host 506 (… permitting the network packet to a destination without load balancing) [0103]).
For motivation, see rejection of claim 1.
As to claim 7, Charny and Albert disclose wherein the plurality of forwarding entries are stored in a ternary content-addressable memory (TCAM) of the network element (Charny: fig 1-3, [0004-29; 46-71]: … a bit in the L2 loadinfo may be used to indicate need to indicate doing a load-balance specific plan (LBSP) TCAM classification lookup and additional LBSP TCAM lookup may be done in parallel with next lookup in normal traversal and if a LBSPTCAM lookup results in a match, then actions specified by TCAM lookup may be performed instead of a normal load-balancing action [0058]).
For motivation, see rejection of claim 1.
As to claim 8, Charny and Albert disclose wherein the load balancing redirects the network packet (Charny: fig 1-3, [0004-29; 46-71]: … remaining available bandwidth on each interface may then be filled with remaining flows which are distributed (redirect) according to a load-balance process different than used for large flows, for example, remaining flows may be load-balanced using conventional hashing function [0024] …. Conventional systems typically use hash algorithm to determine which next hop interface each packet will use [0019]).
For motivation, see rejection of claim 1.
As to claims 9-13 and 15-16, see similar rejection to claims 1-5 and 7-8, respectively, where the system is taught by the method.
As to claims 17-18, see similar rejection to claims 1-2, respectively where the medium is taught by the method.
As to claim 19, see similar rejection to claims 3-4.
As to claim 20, see similar rejection to claim 5.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0193105 A1 to Charny et al. (“Charny”) in view of U.S. Patent Publication No. 2005/0249199 A1 to Albert. (“Albert”) and further in view of U.S. Patent No. 7062571 B1 to Dale et al. (“Dale”).
As to claim 6, Charny and Albert disclose the method of claim 1.
For motivation, see rejection of claim 1.
Charny did not explicitly disclose wherein the network element determines whether any of the plurality of forwarding entries applies to the network packet of the network traffic in a single clock cycle of the network element.
Dale discloses wherein the network element determines whether any of the plurality of forwarding entries applies to the network packet of the network traffic in a single clock cycle of the network element (Dale: col 6, ll 36-45: the TCAM quickly looks up whether to redirect a packet and to where to redirect a packet and a TCAM can perform this lookup function in a single clock cycle).
Charny and Albert are analogous art because they are from the same field of endeavor with respect to redirecting (forwarding) packets.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Dale into the method by Charny and Albert.  The suggestion/motivation would have been to provide TCAM used to quickly look up whether to redirect packets (forward) and where to redirect such a packet (Dale: col 6 ll 36-45).
As to claim 14, see similar rejection to claim 6 where the system is taught by the method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455